Citation Nr: 1441867	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-44 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed sleep apnea.

(The issues of service connection for hypertension and epistaxis are the subjects of a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, from March 2003 to September 2005, and from October 2005 to February 2008 and had more than 30 years of service in the Army Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the RO in St. Petersburg, Florida.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on her part.  


REMAND

In April 2012, the Board noted that, in the Veteran's October 2009 Substantive Appeal, she requested a hearing with the Board to be held at the RO.  To ensure full compliance with due process requirements, the Board determined that a remand was required for this purpose.

The record since the Board's remand does not demonstrate that a hearing has been scheduled, nor does the record indicate that the pending hearing request has been withdrawn.  

The matter must be remanded for compliance with the April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this matter is REMANDED to the RO for the following action:

The AOJ should take appropriate action to schedule the Veteran for a hearing with a Veterans Law Judge at the earliest reasonable opportunity.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2013).  Any indicated development also should be completed.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



